Citation Nr: 1042064	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-20 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (arthritis), to include as secondary to service-connected 
valvular heart disease, mitral insufficiency residual of 
rheumatic fever (heart condition).

2.  Entitlement to service connection for degenerative disc 
disease, to include as secondary to service-connected valvular 
heart disease, mitral insufficiency residual of rheumatic fever 
(heart condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to February 
1947.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

In August 2009 and February 2010, the Board remanded this case to 
the RO for additional evidentiary development.  The appeal has 
been returned to the Board for further appellate action.  

Although the RO and the Board have characterized the issues 
various ways over the course of the appeal, the Board has 
determined that the most accurate reflection of the issues before 
it are service connection for degenerative joint disease 
(arthritis) and degenerative disc disease, to include as 
secondary to service-connected valvular heart disease, mitral 
insufficiency residual of rheumatic fever (heart condition).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current degenerative joint disease is not 
etiologically related to his active military service.  

2.  The Veteran's degenerative joint disease is not caused by or 
aggravated by his service-connected valvular heart disease, 
mitral insufficiency residual of rheumatic fever (heart 
condition).

3.  The Veteran's current degenerative disc disease is not 
etiologically related to his active military service.  

4.  The Veteran's current degenerative disc disease is not caused 
by or aggravated by his service-connected valvular heart disease, 
mitral insufficiency residual of rheumatic fever (heart 
condition).


CONCLUSIONS OF LAW

1.  Degenerative joint disease was not incurred in or aggravated 
by active service and is not proximately due to, aggravated by, 
or the result of, of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  Degenerative disc disease was not incurred in or aggravated 
by active service and is not proximately due to, aggravated by, 
or the result of, of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; (West 2002); 38 C.F.R. § 3.303 (2010).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disability, or for any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progression of the nonservice-connected disease.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.310.  

History and Analysis

The Board finds that the Veteran is not entitled to service 
connection for degenerative joint disease or degenerative disc 
disease, including as related to or secondary to his service-
connected valvular heart disease, mitral insufficiency residual 
of rheumatic fever (heart condition).

The Board notes that there are no service treatment records 
reflecting any diagnosis of degenerative joint disease or 
degenerative disc disease.  However, the Veteran did suffer from 
rheumatic fever in service.  Service treatment records from July 
1946 show the Veteran experienced migratory joint pains in the 
bilateral knees, as well as in the feet and ankles.  A September 
1946 service treatment record notes that the Veteran was 
suffering from rheumatic fever and had migratory polyarthritis 
involving the knees, shoulder, hips, neck and back.  The 
Veteran's medical history shows that the Veteran was discharged 
in February 1947 due to valvular heart disease, mitral 
insufficiency.  There was no diagnosis of rheumatic fever at that 
time and no indication of any degenerative arthritis.  The Board 
notes, however, that the Veteran is service-connected for 
valvular heart disease, mitral insufficiency residual of 
rheumatic fever, effective from February 10, 1947.   

A March 1948 VA treatment record contains a history that the 
Veteran reported he had painful migratory arthritis in July 1946, 
while in service; it was diagnosed as rheumatoid fever.  The 
Veteran complained of occasional fleeting joint pain.  However, 
the report did not contain any final diagnoses of arthritis.  
During an April 1948 physical examination for an unrelated claim, 
the Veteran complained of pain in both knees, which the examiner 
attributed to rheumatic fever.  No other complaints of joint pain 
were noted and there was no diagnosis of arthritis at that time.  
A December 1982 VA medical certificate notes that the Veteran 
reported a back problem and wanted to get a check-up, since he 
was retiring soon.  The only diagnosis made at the time was for 
hypertension.  A March 1985 VA treatment record states that the 
Veteran was being followed for arthritis.  A May 1985 VA 
treatment record notes that the Veteran's osteoarthritis was 
stable and Motrin helped.  A November 1985 VA treatment note 
shows arthritis with intermittent pain in shoulders and hips.  VA 
x-ray reports from June 1999, show degenerative disc disease of 
the lumbar spine.  VA x-rays from November 2003 confirm the 
diagnosis of degenerative disc disease.  

In his November 2005 claim, the Veteran sought service connection 
for joint pain and degenerative diseases based on the rheumatic 
fever he suffered from while in service and/or the medication he 
has taken to treat his service-connected valvular heart disease, 
mitral insufficiency residual of rheumatic fever.  In his 
December 2005 statement, the Veteran again argued that his joint 
damage was caused by his rheumatic fever.  

The Veteran underwent a VA medical examination in October 2006 in 
conjunction with his claim of joint pain.  At that time, the 
examiner noted that the Veteran complained of pain in the back 
and "various joints," but did not specify which joints.  
Therefore, that examiner limited the opinion to a discussion of 
the Veteran's low back pain without addressing whether the 
previously reported shoulder, knee, or hip pain, was either 
caused or aggravated by service or a service connected condition, 
namely his service connected heart condition, to include as a 
result of the medications he has taken to treat this condition.  
However, the examiner did diagnose the Veteran with degenerative 
disc disease and opined that the rheumatic fever the Veteran 
suffered from in service had not left any residual arthritis.  
His rationale was that rheumatic arthritis does not leave any 
joint changes.  

A January 2007 VA Primary Care Physician Note reads, "[Patient] 
overall doing well.  Has some pain from left shoulder 
[osteoarthritis]."  In March 2007, the Veteran complained of 
right shoulder pain and was x-rayed.  The x-ray showed some 
degenerative joint disease changes.  VA medical records show that 
the Veteran complained of left ankle pain in March 2008 that was 
ultimately diagnosed as gouty arthritis.  In a July 2008 
statement, the Veteran indicates that he has consistently 
suffered from arthritis pain since he left military service.  

An October 2009 VA examiner reviewed the Veteran's claims file, 
took an extensive history, ordered tests and conducted a thorough 
physical examination of the Veteran.  He diagnosed the Veteran 
with degenerative joint disease of the knees, right shoulder, 
digits of his hand, left ankle and cervical spine.  He also 
diagnosed the Veteran with degenerative disc disease.  In his 
opinion, the examiner noted that the Veteran's physical for 
discharge from the military does not indicate any findings 
related to rheumatic fever other than a heart murmur, which he 
notes was related to carditis from the rheumatic fever.  The 
examiner also observed that the literature indicates that the 
migratory arthritis of rheumatic fever is usually noted as short 
period of arthritis of the ankles, knees, elbows and wrists.  It 
is less frequently noted in the hips, shoulder and small joint of 
the hands.  Short period of arthritis in different joints over a 
period of time is the typical migratory arthritis of rheumatic 
fever.  There is no indication in the literature than there is 
any persistent arthritis associated with rheumatic fever.  In 
addition, a joint fluid analysis shows a sterile inflammation.  
If an arthroscopy is done, it shows a synovitis and no damage to 
joint surface.  The examiner further indicated that treatment 
with salicylates was the treatment of the day and the Veteran's 
records show that with this treatment he had almost immediate 
relation of the joint symptoms (talking about treatment in 
service).  In addition, the examiner commented that the 
literature indicates that the spine is not involved by rheumatic 
fever.  The examiner then opined that the Veteran's diagnosed 
joint and spinal conditions are not caused by or related to the 
rheumatic fever the Veteran suffered from in service.  

The Veteran's representative in January 2010 submitted argument 
that the Veteran may in fact have kind of arthritis called 
Jaccoud's arthritis.  The representative notes in his 
presentation that it is a rare form of chronic arthritis, 
reported to occur after attacks of acute rheumatic fever, 
characterized by an unusual form of bone erosion of the 
metacarpal heads and by ulnar deviation of the fingers.  It 
resembled rheumatoid arthritis, but with less over inflammation 
and the rheumatoid factor is absent.  

The Board requested that the claims file be sent back to the 
October 2009 VA examiner for a more complete rationale and 
opinion.  In March 2010, the VA examiner provided an addendum to 
his October 2009 examination report and opinion.  The examiner 
first comments on the possibility of the Veteran having Jaccoud's 
arthritis, which he notes is a non-specific term for severe 
arthritic change, usually of the hands that appears with changes 
like rheumatoid arthritis, but no associated synovitis.  The 
examiner goes on to further describe the disorder, but notes that 
an evaluation of the Veteran's claims file and computer files 
does not show that he has any of the problems associated with it.  
The examiner notes that there is no evaluation in his computer 
notes or treatment since 1993 where he can find a treatment or 
diagnosis for anything other than degenerative arthritis or 
osteoarthritis.  The VA examiner requested a radiologist look at 
the Veteran's recent x-rays, and she indicated that his hand 
films had a mixed pattern of changes on the x-rays; there were 
some minor changes that could be seen with rheumatoid arthritis, 
but nowhere else on his x-rays of his spine, shoulders, ankles, 
knees, or chest were there any findings that would suggest 
anything other than degenerative arthritis.  The radiologist 
commented that at the Veteran's age, with rheumatoid arthritis 
there would likely be severe changes well beyond what was 
currently present and the changes would be wide-spread, not just 
in a couple of his fingers of his hands.  

The VA examiner in his addendum goes on to note that the earliest 
records post-service (which the Board notes he appears to be 
including the 1948 records as part of that - which he referenced 
in his October 2009 report) are from 1983, 35 years after the 
Veteran's military service.  The examiner notes that this record 
just includes a diagnosis of hypertension (although the Veteran 
did complain of back pain).  The examiner does acknowledge the 
apparent unavailability of certain private records, though.  The 
examiner then repeats the finding from the literature that he 
indicated his October 2009 report.  The examiner goes on to opine 
that the Veteran did not have prolonged or recurrent episodes of 
joint inflammation that would be need to develop Jaccoud's 
arthritis.  The examiner again opines that the diagnosed 
conditions of the Veteran are degenerative in nature, related to 
the natural process of aging and are less likely as not caused 
by, related to, or aggravated by the Veteran's rheumatic fever or 
any other condition related to his military service.  

The Board finds the October 2009 VA examination report and March 
2010 VA addendum opinion highly probative because they were based 
upon a physical examination of the Veteran, a review of the 
relevant medical evidence in the claims file and the examiner 
provided supporting rationale.  See Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess 
the credibility and probative value of the medical evidence in 
the record); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (holding that it is the reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion); Stefl v. 
Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere 
medical conclusion is insufficient to permit the Board to make an 
informed decision regarding the probative value of that opinion).  
The VA examiner clearly stated his rationale (that the diagnosed 
disabilities on appeal are degenerative in nature and related to 
the natural process of aging and why the Veteran's service-
connected disabilities did not cause or aggravate them) and the 
Board finds the explanation to be sufficient.  Further 
development regarding this issue would be futile because there is 
no additional medical evidence or medical literature identified 
as possibly necessary to reach an opinion.  As such, the opinion 
is adequate for adjudicative purposes.  See Jones v. Shinseki, 23 
Vet. App. 382, 390-391 (2010).  

Competent lay evidence is evidence provided by a person who has 
personal knowledge of facts or circumstances and conveys such 
matters that can be observed and described by a layperson. See 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Lay evidence is 
acceptable to prove symptomatology over a period of time when 
such symptomatology is within the purview of, or may be readily 
recognized by lay persons.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Id.; see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

As the Veteran is competent to report matters which a layperson 
may perceive (such as various symptoms suffered), the Board also 
finds his account of joint pain is credible when evaluated in 
light of the totality of the record.  Barr v. Nicholson, 21 Vet. 
App. 303, 308 (2007) (Observing that "[o]nce evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.")

While the Veteran is competent to describe certain symptoms of 
joint pain he is not competent to provide testimony regarding the 
etiology of these disabilities.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when 
a layperson is competent to identify a medical condition, when a 
layperson is reporting a contemporaneous medical diagnosis, or 
when lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional) (citing Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  See also 
Jandreau, 492 F.3d at n. 4 (a layperson may be competent to 
identify a condition where the condition is simple, like a broken 
leg, but not if the condition is, for example, a type of cancer).  
The etiology of the Veteran's degenerative joint disease and 
degenerative disc disease, complex orthopedic disabilities, is 
not a simple identification that a layperson is competent to 
make.  There is no indication that the Veteran has the requisite 
medical training or expertise to opine as to the etiology of 
these disabilities.  Given the medical expertise necessary in 
making such an opinion as to etiology of these disabilities and 
the assignment of symptoms to a particular diagnosis, the 
Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
determination.

The Veteran has contended he first began experiencing symptoms of 
joint pain during service; the Board finds the Veteran is 
credible and competent to describe these symptoms and their 
continuous effect to the present.  However, the contemporaneous 
medical evidence during service does not corroborate any 
diagnosis upon discharge from service.  Additionally, there are 
no medical records indicating treatment for or a diagnosis of 
joint problems within the first year after discharge from active 
duty service.  Although the Board acknowledges that the Veteran 
has claimed that his private medical records for the intervening 
period cannot be obtained, there is a gap between the 1948 VA 
complaints of fleeting joint pain until a 1982 VA treatment 
record, where the Veteran complains of back pain.  This is nearly 
35 years after discharge from active service.  

The U.S. Court of Appeals for Veterans Claims has indicated that 
the absence of clinical evidence showing symptoms or pathology of 
a disability for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board where it found that Veteran failed to 
account for the lengthy time period after service for which there 
was no clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

For the purposes of service connection, the Veteran's lay 
assertions of a continuity of symptomatology since his in-service 
treatment or within a year of discharge is outweighed by the 
absence of any post-service medical records showing a diagnosis 
of a joint disease (including in VA treatment examinations in 
1948) for nearly 35 years after service, the opinion of the 
October 2009 VA examiner (who also produced the March 2010 
addendum), who reviewed the Veteran's entire claims file, opined 
that the Veteran's current degenerative joint disease and 
degenerative disc disease is less likely than not related to 
service or any other condition related to his military service.  
The examiner specifically explained why the Veteran's incidents 
of rheumatic pain around the time of service are not linked to 
the disabilities that the Veteran filed his current claim for.  

The competent and probative medical evidence of record does not 
link the Veteran's current degenerative joint disease and 
degenerative disc disease to his military service, including as 
due to his service-connected valvular heart disease, mitral 
insufficiency residual of rheumatic fever (heart condition).  In 
fact, the only competent medical opinion (the October 2009 VA 
examination report and March 2010 addendum) is against the 
Veteran's claim.  As was noted above, VA treatment records show 
and the Board acknowledges that the Veteran has current diagnoses 
of degenerative joint disease and degenerative disc disease.  
However, as previously indicated, the Veteran's statements 
regarding the etiology of his degenerative joint disease and 
degenerative disc disease as being related to his military 
service, service-connected disabilities or any other factor do 
not constitute competent medical evidence on which the Board can 
make a service connection determination.

Therefore, a nexus to service has still not been shown.  Taking 
into consideration all of the foregoing, the Board finds that the 
Veteran's current degenerative joint disease and degenerative 
disc disease did not manifest during service, there is no 
continuity of symptomatology associated with the Veteran's 
current disabilities and the degenerative joint disease and 
degenerative disc disease have not been shown to be etiologically 
related to an event, disease, or injury in service.  The Board 
also finds that the Veteran's degenerative joint disease and 
degenerative disc disease are not secondary to or related to the 
Veteran's service-connected valvular heart disease, mitral 
insufficiency residual of rheumatic fever (heart condition) or 
any medication taken to treat this disability. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for degenerative joint disease and degenerative disc disease.  
Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Therefore, the Board concludes that service connection 
for degenerative joint disease and degenerative disc disease is 
not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found in part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The elements of 
proper notice include informing the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim, defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cor. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning his claim.  
In this case, the Veteran was notified of the types of 
information and evidence necessary to substantiate the claim for 
service connection, as well as the division of responsibility 
between the Veteran and VA for obtaining that evidence, by a 
letter in December 2005 before the adverse decision that is the 
subject of this appeal.  A June 2009 letter provided the Veteran 
with the specific notice required by Dingess.  

VA has met its duty to assist the Veteran in developing the 
evidence to support his claim.  The record contains his service 
treatment records.  The record also contains the Veteran's VA 
medical records.  The Veteran was afforded VA medical 
examinations and opinions, which are contained in the record.  
Statements of the Veteran and his representatives have been 
associated with the record.  The Veteran has not indicated that 
there are any available additional pertinent records to support 
his claim.

The Board is also satisfied that the development requested by the 
Board's August 2009 and February 2010 remands have now been 
satisfactorily completed and substantially complied with.  This 
includes development to schedule a VA examination with an 
adequate nexus opinion and provide subsequent RO (AMC) 
readjudication of the claim following the development effort.  
These efforts are documented in the claims file.  Only 
substantial, and not strict, compliance with the terms of a Board 
remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 
Vet. App. 97 (2008).

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for degenerative joint disease is denied.

Service connection for degenerative disc disease is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


